Citation Nr: 0306224	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to basic eligibility for VA compensation or 
pension benefits.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The appellant claims entitlement to VA benefits based upon 
his military service in the Philippines during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  It was certified in March 2002 that the appellant had no 
service as a member of the Philippine Commonwealth Army or 
with the recognized guerrillas in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant lacks qualifying service with the United States 
Armed Forces, and is not eligible for an award of VA 
compensation or pension benefits.  38 U.S.C.A. §§ 101, 107, 
5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 
3.13, 3.16, 3.8, 3.159, 3.203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  At the outset, the Board notes that 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the appellant's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the RO determination, Statement of the Case, and 
various correspondence from the RO, the appellant has been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the appellant has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  Specifically, the appellant has not submitted 
any evidence which would require the RO to re-verify service 
with the service department and he has not contended that his 
service was incorrectly verified.  Accordingly, there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.

The RO has secured a response from the National Personnel 
Records Center (NPRC) for verification of military service.  
The claimant has not authorized VA to obtain any additional 
evidence.  The Board finds that the duty to assist the 
claimant with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6.  "Armed Forces" 
means the United States Army, Navy, Marine Corps, Air Force, 
or Coast Guard, and includes Reserve components.  38 C.F.R. 
§ 3.1.

Service in the Philippine Scouts (except that described in 
the next paragraph), the Insular Forces of the Navy, Samoan 
Native Guard, and Samoan Native Band of the Navy is included 
for pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.8(a).  
Service of persons enlisted under § 14, Public Law 190, 79th 
Congress (active October 6, 1945), is included for 
compensation, and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law 190 
as it constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).  

Under the applicable law, service in the New Philippine 
Scouts of § 14 of the Armed Forces Voluntary Recruitment Act 
of 1945 shall not be deemed to have been active military, 
naval or air service within the purposes of any laws 
administered by VA, except with respect to certain contracts 
of National Service Life Insurance, the Missing Persons' Act, 
compensation for service-connected disability or death, 
dependency and indemnity compensation and burial benefits.  
38 C.F.R. § 107.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or a certificate of discharge, with 
verification from the appropriate service department under 
the following conditions:  (1)  The evidence is a document 
issued by the Service Department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  .

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a Service Department document, which VA 
believes to be authentic and accurate, or Service Department 
verification, that a particular individual served in the 
United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, "Service Department findings 
are binding on the VA for purposes of establishing service in 
the U. S. Armed Forces."  Id.; see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

Analysis:  The appellant submitted his application for VA 
compensation and/or pension in September 2001, some 55 years 
after he was reportedly separated from military service.  He 
submitted certain documents in support of his claim that he 
had qualifying active service with the United States Armed 
Forces.  Included was a copy of a certification from the 
Office of the Adjutant General for the General Headquarters 
of the Philippine Armed Forces, dated in July 2001, 
indicating that the appellant had service as a Sergeant in 
the Guerillas (720 Engr Bn) from November 1942 to February 
1946.  The purpose of this certification was listed as 
"USVA."  Also submitted was a copy of an Affidavit for 
Philippine Army Personnel, dated in April 1946, indicating 
that the appellant had military service (720 Engr Bn - AG 
Section, 72d Div.) from November 1942 through June 1945, and 
that he was awaiting discharge.  Other copies of records from 
the Philippine military were also submitted.  

Upon request of the RO, the NPRC provided verification on 
March 2002 that the claimant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U. S. Armed Forces.  

Certifications of service submitted by the appellant were 
prepared and issued by Philippine agencies and cannot be 
accepted as proof of military service with the United States 
Armed Forces.  The Court has firmly held that findings by the 
United States Service Department verifying an individual's 
military service "are binding on VA for purposes of 
establishing service in the U. S. Armed Forces."  Dacoron v. 
Brown, 4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  The appellant has been informed of this 
essential fact.  VA is without authority to override, 
overrule or alter the determination of the relevant service 
department.  38 U.S.C.A. § 7104(c).  

The appellant has failed to submit valid evidence to prove 
that he had qualifying service with the United States Armed 
Forces.  VA is bound by the certification of the United 
States Department of the Army, which found that he did not 
have qualifying service as a member of the Philippine 
Commonwealth Army or with the Recognized Guerrillas in the 
service of the United States Armed Forces.  Accordingly, 
there is no legal basis for the appellant to be awarded 
eligibility for VA compensation or pension benefits.  The 
appellant's application for VA benefits must be denied.




ORDER

Basic eligibility for VA compensation or pension is denied.



______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

